                                               Case 18-50946                      Doc 551                Filed 10/04/19                    Page 1 of 9




                                                                                                                                                                                                       Page:

                                                                                       FORMI
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES
Case No: 18-50946 LMJ                                             Judge:          Lena M. James                              Trustee Name:                          C. EDWIN ALLMAN, I       Trustee

Case Name: Product Quest Manufacturing, Lie                                                                                  Date Filed (f) or Converted (c):       10/31/2018(0)
                                                                                                                             341(a) Meeting Dale:                   12/07/2018
For Period Ending: 10/04/2019                                                                                                Claims Bar Date:                       01/09/2019


                             1                                     2                      3                      4                    5                         6                    7                   8

                    Asset Description                           Petition/            Esl Net Value       Property Formally      Sale/Funds             Asset Fully                  Lien               Exempt
        (Scheduled and Unschedulad (u) Property)              Unscheduied         (Value Determined         Abandoned           Received by         Administered (FA)            Amount                Amount
                                                                Values             by Trustee, Less         OA=654(a)            the Estate          Gross Value of
                                                                                  Liens, Exemptions                                                 Remaining Assets
                                                                                  and Other Costs)

  1. Funds On Hand from Oh. 11 Operations (u)                       Unknowi              300.000.0'                                  300,000.0                         F;                  0.0                  o.oc

  2. 19.3 Raw Materials, Packaging                              3,535.285.01             496,531.9;                                  496,531.9                         Ft                  O.Oi                 o.oc

  3. 11.a. Accounts Receivable, 90 Days Old or Less,            1,87<t,868.7;                 Unknowi                                174.010.2i                 Unknow)                    0.01                 o.oc
     Retail
  4. 7.1 Deposits                                                  64,930.3.               Unknowi                                    20,398.9'                 Unknowi                    0.01                 o.oc

 5. Refund for Unused Portion of D&O Policy (Wiilis of              Unknowf               65,469.9!                                   65,469.9!                      0.01                  0.01                 o.oc
     Texas, Inc.) (u)
 6. 19.2 Raw Materials, Chemlcals                               4,848,495.11             918,868.8:                                  918,868.8:                        F;                  0.01                 o.oc

 7. 3.1 Bank of America Deposily (S747)                         2,739,361.7(                      0.01                                       0.01                    0.01                  0.01                 o.oc

     Disbursement account used for paying biils; balance is
     zero above disbursements made for operating
 8. 3.2 Bank of America Disbursement (8917)                                0.01                  0.01                                        0.01                    0.0(                  0,01                 0.00

    Account closed; zero

 9. 3.3 Bank of America Payroll (8933)                             36,386.4'                     0.01                                        0.01                     F/                   0,01                 0.00

    This account was closed preconversation.

10. 3.4 Bank of America Petty Cash (8920)                                  o.oc                  0.0(                                        0.0(                    o.oc                  0.0(                 0.00

    This accounl was closed preconverslon.

11. 3.6 Bank of America SBR (3190)                                       o.oc                    0.0(                                       0.0(                     o.oc                  O.Ot                 0.00

    This account was closed preconvarslon.
12. Void (u)                                                             o.oc                     N//                                       0.0(                      Ff                   0.0(                 0.00

13. 8,1 Prepayments                                              479.480.5S                Unknowr                                        493.4-                Unknowr                    0.0(                 0.00

14. 11.a. Accounts Receivable, 90 Days Old or Less,             1,450,502.4E               Unknowr                                          o.oc                Unknowr                    0.01                 0.00
    Conlracl
15. 11.b. Accounts Receivable Over 90 Days Old,                  230.368.61                Unknowr                                          o.oc                Unknowr                    o.oc                 0.00
     Contract
16, 11.b. Accounts Receivable Over 90 Days Old, Retail           176,436.42                Unknowr                                    77,955.4:                 Unknowr                    o.oc                 0.00
                                              Case 18-50946                      Doc 551                Filed 10/04/19                     Page 2 of 9




                                                                                                                                                                                                    Page;

                                                                                      FORM 1
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                   ASSET CASES
Case No: 18-50946 LMJ                                            Judge:          Lena M James                               Trustee Name;                           C. EDWIN ALLMAN, III, Trustee
Case Nams: Product Quest Manufacturing, Lie                                                                                 Date Filed (0 or Converted (c):         10/31/2018(0)
                                                                                                                            341 (a) Meeting Dale:                   12/07/2018
For Period Ending: 10/04/201 9                                                                                              Claims Bar Date;                        01/09/2019


                             1                                    2                      3                     4                     5                        6                      7                8

                    Asset Description                          Pellllon/            Est Net Value       Property Formally      Sale/Funds               Asset Fully                 Lien            Exempt
        (Scheduled and Unscheduled (u) Property)             Unscheduted         (Value Determined         Abandoned           Received by           Administered (FA)/          Amount             Amount
                                                               Values             by Trustee, Less         OA=554(a)            the Estate            Gross Value of
                                                                                 Liens, Exemptions,                                                  Remaining Assets
                                                                                  and Other Costs)

 17. 11 .b. Accounts Receivable Over 90 Days Old,                 14.191.6;                  Unknowf                                         0.01                 Unknowr                  0.01              o.oc
     Technology
 18. 19.1 Raw Materials, Bulk                                  2.033.038.9C              211.932.21                                 211.932.2i                         Ff                  0.01              0.00

 19. 20.0 Work In Progress                                       168.018.K                       0.0(                                        0.01                      F/                  0.01              0.00

     TRUSTEE VALUE FOR WORK IN PROGRESS IS
     ZERO. TRUSTEE IS SATISFIED THAT THIS IS A
     LIABILIPi' AND NOT AN ASSET.
20. 21.1 Finished Goods-Contract                               6,220,888.2C                      o.oc                                        0.0(                      F/                  0.01              0.00

     TRUSTEE VALUE FOR WORK IN PROGRESS IS
     ZERO. TRUSTEE IS SATISFIED THAT THIS IS A
     LIABILITY AND NOT AN ASSET.
21. 21.2 Finished Goods-In Transit                               280,258.0C                      o.oc                                        0.0(                      Ff                  0.0(              0.00

    TRUSTEE VALUE FOR WORK IN PROGRESS IS
    ZERO. TRUSTEE IS SATISFIED THAT THIS IS A
    LIABILITY AND NOT AN ASSET.
22. 22.1 Other Inventory or Supplies, Excess & Obsolete                   o.oc                   o.oc                                    7,600.0(                    o.oc                  0.0(              0.00
     Reserves
23. 39.1 Office Furniture                                         29,773.3E                  3.103.7C                                    3,103.7(                      F/'                 0.0(              0.00

24. 40.1 Office Fixtures QC Office HVAC                               1,321.33                137.7-I                                     137.7'                       F/i                 O.Ot              0.00

25. 41.0 Office equipment, computers, systems and                171,459.01              17,873.56                                   17.873.6E                         F/l                 o.oc              0.00
     softwares
26. 47.0 Automobilas, vans, trucks, motorcycles, trailers,        37.768.80              12,757.50                                   12,757.6(                         FA                  o.oc              0.00
    & titled farm vehicles
27. 50.0 Other Machinery, fixutres & equipment                 3,692,210.83             379,511.47                                  379,511.4;                         FA                  o.oc              0.00

28. 77.1 Other Property, Intercompany Debt (90 Days Old           92,101.33               Unknown                                            o.oc             Unknown                      o.oc              0.00
    or Less)

29. 77.2 Other propaty, Inlercompany Debt (Over 90                     434.27             Unknown                                            0. DC            Unknown                      o.oc              0.00
     Days)
30. 60.0 Patents, Copyrights, Tracjemsrks & Trade Secret;         Unknown                 Unknown                                  200,OOO.OC                 Unknown                      o.oc              0.00
                                                Case 18-50946                      Doc 551                Filed 10/04/19                      Page 3 of 9




                                                                                                                                                                                                     Page:

                                                                                         FORM 1
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                      ASSET CASES
Case No:                18-50946 LMJ                               Judge:          Lena M, James                              Trustee Name:                          C. EDWIN ALLMAN, I I, Trustee
Case Name;              Product Quest Manufacturing, Lie                                                                      Date Filed (f) or Converted (c):       10/31/2018(0)
                                                                                                                              341 (a) Meeting Date:                  12/07/2018
For Period Ending: 10/04/201 9                                                                                                Claims Bar Date:                       01/09/2019


                              1                                      2                     3                     4                     5                       e                     7                 8

                    Asset Description                             Patltlon/           Est Net Value       Property Formally      Sale/Funds               Asset Fully              Lien              Exempt
        (Scheduled and Unscheduled (u) Property)                Unscheduled        (Value Determined         Abandoned           Received by           Administered (FA)/         Amount             Amount
                                                                   Values           by Trustee, Less         OA=554(a)            the Estate            Gross Vaiue of
                                                                                   Liens, Exemptions,                                                  Remaining Assets
                                                                                    and Other Costs)

 31, 63.1 Customer Lists, Mailing List & Other Compllallon;          Unknowr                   Unknowr                                         o.oc                Unknowr                 0.0(               0.00

 32. 65.0 Goodwill                                                   Unknowr                   Unknowr                                         0. DC               Unknowr                 O.Ot               0.00

 33. 74.0 Causes of Action                                           Unknowr                   Unknowr                                         o.oc                Unknowr                 0.0(               0.00

     The representations and warranties insurance claim
     arises from alleged breaches in certain
     representations and warranties made by former
     owners to the Katnos Capital acquisition entity in the
     August 14, 2015, Contribution and Unit Purchase
     Agreement, relating to the acquisition of Product
     Quest Manufacluring, LLC.

     The Trustee believes that this asset has been
     assigned to Lender and the Lender is separately
     pursuing recovery, the only value to the estate for this
     asset is that any recovery will reduce Lender's claim in
     this case.
34. United Rentals                                                   Unknowr                    646.92                                      646.92                      F/l                o.oc               0.00

35. SERVICE FEES FOR PICKUP OF CUSTOMER                              Unknowr                Unknowr                                         400.0C                      Ffi                o.oc               0.00
     OWNED ITEMS (u)
38. SCRAP-REMOVAL OF SCRAP FROM REAL                                        o.oc               5.481.67                                    5,481.67                     F/>                o.oc               0,00
     PROPERTY (METAL, ETC.) (u)
37. FPL - REFUND FOR AMOUNTS PAID BY ESTATE                                 o.oc               7,240.06                                    7,240.06                     Fft                o.oc               0.00
     FOR POWER (NON-COMPENSABLE) (u)
38. WRIGHT FLOOD-Refund for Insurance Cancellations                  Unknown                       o.oc                                    2,975.00                     F/i                o.oc               0.00
     (Not Scheduled) NONCOMPENSA8LE (u)

     NONCOMPENSABLE
39. FPL - REFUND FOR AMOUNTS PAID BY ESTATE                          Unknown                    723.66                                      723.68                     Fft                 o.oc               0.00
     FOR OAS (NON-COMPENSABLE) (u)
40. Refunds for Cancellalion of Insurance Paid Post                  Unknown                Unknown                                    60.580.08                 Unknown                   0.00               0.00
     Petition (non-compensable) (u)
41. COMPASS GROUP LOCK80X REFUND (u)                                        0.00            Unknown                                         432.00                      FA                 0.00               0.00
                                               Case 18-50946                          Doc 551              Filed 10/04/19                      Page 4 of 9




                                                                                                                                                                             Page; 4

                                                                                                                                         Gross Value of Remaining Assets

TOTALS (Excluding Unknown Values) $27,077,528.26 $2,420,279.26 $2,955,024.37 $0.00 $0.00 $0.00
                                                                                                                                         (Total Dollar Amount In Column 6;


Major actlvllies affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

FOURTH INTERIM

On July 25, 2019, an order was entered authorizing Trustee to sell certain Intellectual property to Randob Labs, Ltd., for Ihe sum of $200,000
[docket # 526). This sale closed on July 26, 2019.

On July 23, 2019, the court entered an order aulhorizlng Trustee to engage the services of Nexsen Pruet, PLLC, to invesllgate and, If
appropriate, to pursue certain claims on behalf of the Trustee, Including claims asserted against former directors, officers, and owners.

On July 25, 2019, an order was entered allowing Trustee an interim commission of $61,315.25 from the funds of the bankruptcy estate.

During this reporting period Debtors funds in the amount of $300,000 were transferred to Madison Capital.

During this reporting period the Trustee has been fn contact with certain interested parties relating to the assertion of preference claims. The
Trustee expects to make a decision and file an appropriate motion regarding same during the upcoming quarter,

At this point all assets of this estate have been liquidated other than potential claims.

An Issue has arisen relating to the failure to pay 2018 personal property taxes as an Incident to (he sale of the Debtor's assets which closed In
March 2019. The Trustee expects that Ihls Issue will be resolved during the upcoming quarter.




Initial Projected Date of Final Report (TFR): 12/21/2020 Current Projected Date of Final Report (TFR): 12/21/2020

Trustee Signature: /s/C. EDWIN ALLMAN. III. Trustee Date: 10/04/2019
                         C. EDWIN ALLMAN, III, Trustee
                         380 KNOLLWOOD ST., STE.700
                         WINSTON-SALEM NC 27103
                         (336)631-1433
                         ceailman@aflmanspry.com
                                            Case 18-50946                      Doc 551                Filed 10/04/19                       Page 5 of 9




                                                                                                                                                                                                 Page;

                                                                                        FORM 2
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-50946                                                                                              Trustee Name: C. EDWIN ALLMAN, III, Trustee
      Case Name: Product Quest Manufacturing, Lie                                                                           Bank Name: Union Bank
                                                                                                                Account Number/CDff: XXXXXX0906
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX4401                                                                            Blanket Bond (per case limit): $800,000.00
For Period Ending: 09/30/2019                                                                          Separate Bond (if applicable):


       1                2                           3                                             4                                                      6                    6                     7

Transaction Date    Check or              Paid To / Received From                     Description of Transaction                 Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           (»)
                                                                          Balance Forward                                                                                                                 $0.00

                                No Transactions                                                                                                                                                           $0.00



                                                                                                          COLUMN TOTALS                                        $0.00                $0.00
                                                                                                                   Less; Bank Transfers/CD's                   $0.00                $0.00
                                                                                                          Subtotal                                             $0.00                $0.00
                                                                                                                Less: Payments to Debtors                      $0.00                $0.00

                                                                                                          Net                                                 $0.00                 $0.00




                                                                                Page Subtotals:                                                               $0.00                $0.00
                                             Case 18-50946                      Doc 551                  Filed 10/04/19                    Page 6 of 9




                                                                                                                                                                                                   Page:

                                                                                         FORM 2
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-50946                                                                                            Trustee Name; C. EDWIN ALLMAN,              Trustee

      Case Name: Product Quest Manufacturing, Lie                                                                         Bank Name; Axos Bank
                                                                                                                 Account Number/CD#: XXXXXX0071
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX4401                                                                              Blanket Bond (per case limit): $600,000,00
For Period Ending: 09/30/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                             4                                                     5                     6                     7
Transaction Date     Check or              Paid To / Received From                      Description of Transaction              Untfonn Tran.        Deposits ($)        Disbursements ($)    Account/CD Balance
                     Reference                                                                                                      Code                                                              «)
                                                                           Balance Forward                                                                                                          $550.440.42

   07/09/19             16       MBERTSONS SAFEWAY                         A/R - TIGER COLLECTION                                 1121-000                 $3,432.36                                $653,872.78
                                 \LBERTSONS COMPANIES                      (NO COMMISSION
                                 '0427 N 27TH AVENUE                       WITHHELD)
                                 3HOENIX.AZ 85027-3241                     INVOICE NUMBER 177768A
                                                                           ($2,324.16) AND INVOICE
                                                                           177769A ($1,108.20)
   07/09/19             39       :PL ENERGY SERVICES, INC.                 3AS OUST REFUND                                       1290.000                     $723.66                               $554,696.46
                                 '00 UNIVERSE BOULEVARD                    ^lON-COMPENSABLE
                                 IUNO BEACH, FL 33408
   07/18/19            40        Mils of Texas, Inc.                       MULTIPLE INS. POLICY                                  1290-000                $49,640.08                                 $604,136.54
                                 •Jo National Accounting Center            3ANCELLATIONS (NON-
                                 i6 Century Boulevard                      30MPENSABLE)
                                 •lashville.TN 37214
   07/18/19             13       ServlceMaster                             REFUND                                                1290-000                      $97.96                               $604,234.52
                                 150 Peabody Place
                                 Memphis, TN 38103-3720
   07/25/19           2005       ;. Edwin Allman. !!1. Trustee             3ER ORDER «S2B ENTERED                                2100-000                                       $61.315.25          $542,919.27
                                 Mlman Spry Davls Leggett & Crumpler,      ?/2S/19
                                 '.A.                                      SILLING #181207.20001
                                 180 Knollwood Street, Suite 700
                                 Mnston-Salem, NO 27103
   07/25/19           2006       -IGER LIQUIDATION SERVICES                3ER ORDER #527 ENTERED                                3620-000                                        $5.365.0'1         $537.654.23
                                 ilOPHARMA PARTNERS                        7/25/19
                                 ;700 POST OAK BOULEVARD, SUITE
                                 i100
                                 TOUSTON, TX 77056
   07/28/19            30        ;landob Labs, Ltd.                        3ER ORDER #526                                        1129-000              $170,000.00                                  $707,554.23
                                                                           Sale of IP
   07/29/19            40        ^JGM Insurance Company                    'alley #87-04896889-2018                              1290-000                     $686.42                               $708,240.65
                                 'OBox2057                                 ;540 Carswell) Cancellation
                                 (allspell, MT 69903-2057                  refund
                                                                           10N-COMPENSABLE
   07/29/19            40        iGM INSURANCE COMPANY                     fON-COMPENSABLE                                       1290-000                     $353.58                               $708.694.23
                                 :LOOD INSURANCE PROCESSING                 ;ANCELLATION REIMB. (540
                                 ;ENTER                                     ;ARSWELL)
                                 >0 BOX 2057                               30LICY # 87-06417236-2018
                                 (ALISPELL, MT 59903-2057


                                                                                  Page Subtotals:                                                      $224,834.10 $66,680.29
                                             Case 18-50946                      Doc 551                    Filed 10/04/19                     Page 7 of 9




                                                                                                                                                                                                         Page:

                                                                                         FORM 2
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-50946                                                                                               Trustee Name: C. EDWIN ALLMAN,              I, Trustee

      Case Name: Product Quest Manufacturing, Lie                                                                            Bank Name: Axos Bank
                                                                                                                   Account Number/CDS: XXXXXX0071
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX4401                                                                                Blanket Bond (per case limit): $600,000.00
For Period Ending: 09/30/2019                                                                               Separate Bond (If applicable):


       1                2                            3                                                 4                                                     6                        8                     7

Transaction Date    Check or               Paid To / Rscoived From                         Description ofTransaction               Uniform Tran.        Deposits ($)           Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                                 («
   07/29/19            30       M.LMAN SPRY DAVIS LEGGETT &                Order #527 SALE OF IP TO                                 1129-000                $30.000.0(                                    $738.694.23
                                3RUMPLER, P.A.                             =iANDOB LABS
                                OLTA TRUST ACCOUNT
                                30 DRAWER 5129
                                MNSTON-SALEM, NC 27113-6129
   08/01/19           2007      Rebecca HoweU                              /Vork on Intellectual Property                           2990-000                                              $300.0(         $738,294.23
                                148 Pulnam Lake Road                       Sale-July 2019
                                <lngs Mountain, NO 28086
   08/02/19           zoos      viadison Capital Funding, LLC, as Agent    3artlal Payment - Claim #59                              4110-000                                         $300.000.0(          $438.294.23
                                iO S. Wacker Drtve, Suite 3700
                                Chicago, IL 60606
   08/06/19            16       3ank of America, N.A.                      \/R Kroger Setllemenl                                    1129-000                 $4,363.0;                                    $442,657.26
                                San Antonio, TX                            Figer Commission Not Held Out
                                deposit Services                           Originally Wired Into Block
                                                                           \ccount by Kroger In Error]
   08/14/19           2009      Hger Uquiatlon Services Blopharma          3ER ORDER #344                                           3610-000                                           $4,976.2{          $437,681.01
                                partners                                   commission for Collection of
                                i40 N. Westlake Boulevard, Suite 260       VR
                                fVesllake Village, CA91362                 /Vholesale Grocers. Inc.:
                                                                           199.68 dep 6/22/19 (comm.
                                                                           i9.92); 11,884.08 dep. 5/23/19
                                                                           comm.2,139.13)
                                                                           Mbertsons Safeway: 7,466.82
                                                                           iep. 6/23/19 (comm. 1,344.03);
                                                                           ),432.36 dep. 7/9/19 (comm.
                                                                           i17.82)
                                                                           <roger: 4,363.03 dep. 8/6/19
                                                                           comm. 785.35)
   08/14/19           2010      nternational Sureties, Ltd.                3ER Email from BA to T'ee on                             2300-000                                              $70.36          $437.810.86
                                iuila 420, 701 Poydras Street              ',26/19
                                iew Orleans, LA 70139                      Frustee Bond
  08/27/19            2011      archive Information Management, Inc.       nvolceof7/31/19                                          2990-000                                              $34.76          $437,675.91
                                969 N. Peace haven Road, Suite 189
                                Vlnston-Salam, NO 27108
  09/05/19            2012      archive Information Management, inc.       nvolce of 8/31/19 (Invoice                               2410-000                                              $34.76          $437,541.16
                                969 N. Peace Haven Road, Suite 189         10103019)
                                Vinslon-Salem, NC 27106




                                                                                     Page Subtotals:                                                        $34.383.03              $305.416.10
                                            Case 18-50946                     Doc 551                 Filed 10/04/19                    Page 8 of 9




                                                                                                                                                                                                Page;

                                                                                        FORM 2
                                                                    ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 18-50946                                                                                         Trustee Name: C. EDWIN ALLMAN,              Trustee

      Case Name: Product Quest Manufacturing, Lie                                                                      Bank Name; Axos Bank
                                                                                                              Account Number/CDS: XXXXXX0071
                                                                                                                                       Checking
  Taxpayer ID No: XX-XXX4401                                                                           Blanket Bond (per case limit): $600,000.00
For Period Ending; 09/30/2019                                                                         Separate Bond (If applicable):


       1                2                           3                                             4                                                    5                     6                     7

Transaction Date    Checker               Paid To / Recerved From                    Description of Transaction              Uniform Tran.        Deposlls ($)        Disbursements ($)    Account/CD Balance
                    Reference                                                                                                    Code                                                              (?)
   09/16/19            41       Compass Group, North America              Escheatment Refund                                  1290-000                     $432.00                               $437,973.16
                                2400 Yorkmont Road                        145860100994
                                Charlotte, NC 28217


                                                                                                         COLUMN TOTALS $259,629.13 $372,096.39

                                                                                                                  Less: Bank Transfers/CD's $0.00 $0.00
                                                                                                         Subtotal $259.629.13 $372,096.39
                                                                                                              Lass: Payments to Debtors $0,00 $0.00
                                                                                                          Net $269,629.13 $372,096.39




                                                                                Page Subtotals:                                                            $432.00                 $0.00
                                       Case 18-50946                       Doc 551           Filed 10/04/19          Page 9 of 9




                                                                                                                                                                       Page;




                                                                                                   TOTAL OF ALL ACCOUNTS
                                                                                                                                                    NET             ACCOUNT
                                                                                                                  NET DEPOSITS      DISBURSEMENTS                   BALANCE
                                                   XXXXXX0071 - Checking                                             $356,401.67        $1,874,242.16              $437,973.16
                                                   XXXXXX0906 - Checking                                            $2,598,622.80            $642,809.05                 $0.00
                                                                                                                    $2.955.024.37       $2,517,051.21              $437,973.16

                                                                                                                 (Excludes account (Excludes payments Total Funds on Hand
                                                                                                                        transfsrs) to debtors)
                                                   Total Allocation Receipts:                           $0.00
                                                   Total Net Deposits:                          $2,955,02<1.37

                                                   Total Gross Receipts:                        $2,955,024.37



Trustee Signature: /s/C. EDWIN ALLMAN. III. Trustee Date: 10/03/2019

                        C. EDWIN ALLMAN. III. Trustee
                        380 KNOLLWOOD ST.. STE.700
                        WINSTON-SALEM NO 27103
                        (336)631-1433
                        ceallman@allmanspry.com




                                                                           Page Subtotais;                                           $0.00                 $0.00
